FILED
                                                                                August 31, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                             STATE OF WEST VIRGINIA                                  OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re H.C., M.C.-1, M.C.-2, and M.C.-3

No. 21-1038 (Randolph County 20-JA-101, 20-JA-102, 20-JA-107, and 20-JA-108)



                               MEMORANDUM DECISION


        Petitioner Father M.C.-4, by counsel Gregory R. Tingler, appeals the Circuit Court of
Randolph County’s December 3, 2021, order terminating his parental rights to H.C., M.C.-1, M.C.-
2, and M.C.-3. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Patrick Morrisey and Andrew T. Waight, filed a response in support of the circuit court’s
order. The guardian ad litem (“guardian”), Heather M. Weese, filed a response on behalf of the
children also in support of the circuit court’s order. On appeal, petitioner argues that the circuit
court erred in adjudicating him as an abusing and neglectful parent.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       Relevant to the instant case, petitioner and the children were the subject of a family court
proceeding, in which Child Protective Services (“CPS”) became involved. For reasons not
apparent from the petition, M.C.-2 and M.C.-3 were placed or left with their paternal grandparents,
and the grandparents became unable to properly care for the children due to their advanced ages




       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because three of the children and petitioner share
the same initials, we refer to them as M.C.-1, M.C.-2, M.C.-3, and M.C.-4, respectively,
throughout this memorandum decision.


                                                  1
and medical conditions. 2 In September of 2019, the DHHR received a referral that M.C.-2 and
M.C.-3 were frequently observed to be unkempt and dirty and that a mass or knot had been allowed
to form in M.C.-3’s hair to such a degree as to cause the child pain.

        CPS workers investigated the referral and observed the mass in the child’s hair, which
appeared to have been glue or slime that solidified into a hard knot. A CPS worker spoke to the
children’s guardian, who had been appointed at some point during the family court proceedings,
and the guardian informed the worker that petitioner used to live in the home with the paternal
grandparents and provided care for the children. The guardian noted, however, that petitioner
moved out of the grandparents’ home and into a home with his girlfriend, T.R., after the couple
experienced “the loss of a child.” The guardian opined that petitioner’s participation in parenting
the children had significantly reduced and T.R. reportedly “did not want anything to do with [M.C.-
2 and M.C.-3] and w[ould] not allow the children to go to [petitioner and T.R.’s] home.”

         The DHHR alleged that, in February of 2020, a CPS worker visited the home of the paternal
grandparents, and observed clothing piled in various places throughout the living room and papers
all over the floor and table of the dining room. The grandmother reported that petitioner did not
help “as much as she needs him to” and did not financially support M.C.-2 and M.C.-3. That same
day, the CPS worker proceeded to petitioner’s home and was denied access. Petitioner spoke to
the worker outside the home and confirmed that he did not provide the paternal grandparents with
any financial support for M.C.-2 and M.C.-3 and that T.R. “did not want anything to do with his
kids . . . and that she would not allow them to live in the home with them.”

        At a family court hearing held that same month, the family court ordered petitioner to assist
the paternal grandparents in caring for M.C.-2 and M.C.-3. Around August of 2020, the guardian
learned that M.C.-2 and M.C.-3’s mother had been exercising unsupervised visits with them
against the family court’s order, which had required that visits be supervised by either petitioner
or the paternal grandparents. The mother reported to the guardian that then-twelve-year-old M.C.-
2 had been in her home “off and on for weeks” and that the child had been exhibiting concerning
behavior, such as stealing the paternal grandmother’s debit card and inserting objects into her
vagina, causing injury. In response, the CPS worker visited the mother’s home unannounced and
observed the home to be in deplorable condition, with trash strewn throughout the home and a
roach infestation.

       After leaving the mother’s home, the worker proceeded to petitioner and T.R.’s home and
knocked on the door three times. The children opened the curtains and saw the worker, and the
worker could hear an adult female’s voice within the home, but no one answered the door. The
worker observed a significant amount of trash piled outside the home and a toy kitchen covered in
broken glass. The worker returned to the home on a later occasion, and petitioner and T.R. granted


       2
        The mother of M.C.-1 and M.C.-2 reported in her later-held psychological evaluation that
when she ended her relationship with petitioner, he was granted custody of the children due to her
being homeless, but she was granted visitation. The father and the two children lived with the
paternal grandparents. However, there are no family court orders in the appendix record to
corroborate these claims.


                                                 2
the worker access to the home. The worker observed the home to have a significant roach
infestation and the rooms were full of junk and trash. According to the worker, at least two rooms
were inaccessible or very difficult to reach due to excessive clutter. The home also lacked sufficient
food for the children, and the children were observed to have a significant amount of bug bites on
their arms and legs. Based on the foregoing, the worker sought ratification to remove the children.

        In October of 2020, the circuit court held an adjudicatory hearing. Petitioner stipulated to
the allegations contained in the petition. Specifically, petitioner stipulated that he failed to provide
for the children financially, failed to provide proper supervision, and failed to provide suitable
housing. The circuit court accepted petitioner’s stipulation and adjudicated him as an abusing
parent.

        In February of 2021, the DHHR filed an amended petition against petitioner. According to
the DHHR, then-four-year-old H.C. began exhibiting concerning behaviors, including touching
her genitals, which prompted the DHHR to schedule Child Advocacy Center (“CAC”) interviews
for the children. During H.C.’s interview, the child disclosed that petitioner touched her but did
not describe where on her body he touched her. The interviewer provided the child with an
anatomical drawing of a female body and asked the child to point to where petitioner touched her,
and the child pointed to the vaginal area and stated that petitioner touched her “there.” The child
stated that the touching did not make her feel good and that it had happened on two occasions.
During M.C.-3’s interview, the then-ten-year-old child initially refused to cooperate, but
eventually reported that petitioner touched her vagina. The DHHR reported that M.C.-3 also
exhibited concerning behaviors, such as making inappropriate sexual statements and attempting to
touch the foster mother’s breasts under her shirt.

        The circuit court held an adjudicatory hearing on the amended petition in September of
2021. The DHHR first presented the testimony of a CPS worker, who testified that, after removal
of the children, M.C.-3 “made a random statement . . . saying [petitioner] f**ked me in the
a**hole.” Next, a former foster parent testified that, on the first day of M.C.-3’s placement in her
home, the child told her that petitioner “a**holed” her. The former foster parent further stated that
the child exhibited concerning behavior, such as trying to place personal hygiene products into her
vagina and constantly touching her vagina. A subsequent foster parent testified that she had
placement of M.C.-3 for approximately one month and that the child was frequently angry and
would hit the foster parent and call her by T.R.’s last name. The child also tried to touch the
subsequent foster parent’s breasts.

        A forensic interviewer testified as to her interview with M.C.-3, which she described as
“somewhat difficult” given the child’s distraction. According to the interviewer, M.C.-3 disclosed
that petitioner touched her and pointed to her vaginal area. The interviewer acknowledged that the
child had developmental delays and provided some nonsensical answers to questions asked. The
interviewer also conceded that she could not “guarantee” that the child knew the difference
between the truth and a lie. A separate interviewer testified to H.C.’s interview and stated that the
child disclosed that petitioner had touched her and pointed to her vaginal area.

       H.C.’s foster parent testified that, while in her care, H.C. touched herself and touched the
family dog’s penis several times. The child also undressed her dolls and touched them in the

                                                   3
vaginal area. The foster parent further stated that, following visits with her parents, the child would
urinate on herself and act out. After a few weeks in that placement, H.C. disclosed that her parents
touched her and pointed to her vaginal area. H.C.’s second foster parent testified that H.C. made
disclosures that her parents touched her “girl parts” and pointed to her vagina. The child
specifically described occasions in which she would awaken during the night with her parents in
her bed touching her. The foster parent stated that these disclosures occurred “[t]wo to three times,
if not more, a week” and that the child disclosed the touching to other people, such as a CPS worker
and a doctor. Additionally, the child became very emotional and “shut down” during virtual visits
with the parents. According to the foster parent, H.C. would sit in the corner or try to go to the
bathroom to “get away” and, towards the end of the visits, she would cry, ball up her fists, and
state that she did not want to talk to the parents.

        A case manager for H.C.’s foster agency testified that, during a virtual visit she had with
H.C. in December of 2020, the child asked to speak to her about her “mean mom and dad.” The
child reported that her parents touched her and, when the case manager asked her where they
touched her, the child became upset and put her head down. After giving the child a few moments,
the case manager again asked the child where her parents had touched her, and she pointed to her
vagina. The child made identical disclosures to the case manager in April of 2021 and June of
2021. The case manager also corroborated the foster parent’s testimony that the child “shut down”
during visits with the parents and that she tried to avoid visits by going to the bathroom.

        Petitioner presented the testimony of a service provider that worked with M.C.-3. The
service provider testified that one of the goals for M.C.-3’s treatment program was “the reduction
of lying” because the child “has some major issues with telling the truth.” For example, the child
commented that if she did not get to visit with petitioner, she was going to accuse another staff
member of inappropriately touching her. The service provider testified that she never observed
M.C.-3 exhibit any sexual behaviors or make any disclosures and noted that the child frequently
stated that she missed petitioner.

       Petitioner testified that M.C.-2 and M.C.-3 lived with the paternal grandparents for
approximately two years before the initiation of the proceedings but claimed that he saw them
nearly every weekday and was around on weekends whenever the paternal grandparents needed
him. Petitioner denied ever inappropriately touching the children.

        The paternal grandmother testified that petitioner and M.C.-2 and M.C.-3 lived in her home
for several years and she never observed petitioner touch the children inappropriately. According
to the grandmother, petitioner moved out of the home approximately two years prior and M.C.-2
and M.C.-3 remained in her care. The grandmother stated that, during those two years, petitioner
never stayed the night at her home and M.C.-2 and M.C.-3 never went to petitioner’s home. She
indicated that neither child exhibited any sexualized behaviors or reported inappropriate touching.

        Following testimony, the circuit court held its ruling in abeyance so that it could review
the children’s CAC interviews. By order entered on October 24, 2021, the circuit court adjudicated
petitioner as an abusing parent. The circuit court found that the DHHR presented clear and
convincing evidence that petitioner sexually abused H.C. The circuit court noted that the child
made multiple consistent disclosures of sexual abuse to several different people. Further, H.C.’s

                                                  4
sexually reactive behaviors were worse during times when she was visiting with her parents, and
the behaviors decreased once visits were suspended. The circuit court further found that there was
“significant” evidence that petitioner also sexually abused M.C.-3 based upon her multiple
disclosures to her CPS worker, her former foster parent, and her CAC interview. The court found
that M.C.-3’s multiple disclosures diminish any allegation that she was lying about the abuse. The
court set the matter for disposition.

        The circuit court held a dispositional hearing in November of 2021. The DHHR requested
that the court take judicial notice of all the testimony presented at the contested adjudicatory
hearing in September of 2021, which it did. Petitioner requested an improvement period but
provided no evidence in support of the same. At the conclusion of the hearing, the circuit court
denied petitioner’s request for an improvement period, finding that he failed to accept
“responsibility for the findings of sexual abuse” and that there were no services that could address
the sexual abuse of the children or remedy the conditions such that the children could be safely
returned to the home. The court further found that petitioner’s custody would seriously threaten
the welfare of the children. The court reiterated its findings of sexual abuse, which constituted
aggravated circumstances, and further found that there were no alternatives to the termination of
petitioner’s parental rights. Accordingly, the court terminated petitioner’s parental rights upon
finding that there was no reasonable likelihood that he could correct the conditions of abuse in the
near future and that termination of his parental rights was necessary for the children’s continuity
in care and caretakers. Petitioner appeals the December 3, 2021, dispositional order. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court erred in adjudicating him as an abusing
parent and terminating his parental rights on the basis of sexual abuse. According to petitioner,
H.C.’s alleged inconsistent disclosures “plant seeds of doubt as to whether [p]etitioner sexually
abused his child.” Petitioner argues that H.C.’s CAC interview was long for the child’s age.


       3
       The mothers’ parental rights to their respective children were terminated below. The
permanency plan for the children is adoption in their respective foster homes.
                                                  5
Further, testimony elicited by the interviewer indicated that there was “research for and against the
efficacy of [anatomical] drawings in CAC interviews” and that young children do not have the
same range of memory as adults. As such, petitioner avers the DHHR did not meet its burden of
proof with regard to H.C. Petitioner argues that, likewise, the DHHR failed to prove that petitioner
sexually abused M.C.-3., stating that “the credibility of [her] disclosures was far from sound.”
Petitioner argues that the interviewer repeatedly asked the same questions of the child, which
influenced her disclosures, especially given her developmental delays. Moreover, testimony
established that the child had threatened to report a service provider for allegedly touching her in
retaliation for not getting to visit with petitioner and that the child had “major issues with telling
the truth.” As such, given that M.C.-3’s “propensity for truthfulness [was] in serious and credible
doubt,” the court erred in adjudicating him as an abusing parent upon sexual abuse. Petitioner
claims that he acknowledged that he failed to properly provide for and supervise his children but
states that the evidence of sexual abuse is “woefully shy of being clear and convincing evidence.”
As such, he concludes that the court erred in adjudicating him and terminating his parental rights.

       This Court has previously held that

       [a]t the conclusion of the adjudicatory hearing, the court shall make a determination
       based upon the evidence and shall make findings of fact and conclusions of law as
       to whether such child is abused or neglected . . . . The findings must be based upon
       conditions existing at the time of the filing of the petition and proven by clear and
       convincing evidence.

In re F.S., 233 W. Va. 538, 544, 759 S.E.2d 769, 775 (2014). This Court has explained that “‘clear
and convincing’ is the measure or degree of proof that will produce in the mind of the factfinder a
firm belief or conviction as to the allegations sought to be established.” Id. at 546, 759 S.E.2d at
777 (citation omitted). “[T]he clear and convincing standard is ‘intermediate, being more than a
mere preponderance, but not to the extent of such certainty as is required beyond a reasonable
doubt as in criminal cases.’” Id. (citation omitted). Further, West Virginia Code § 49-1-201 defines
“abused child” as

       [a] child whose health or welfare is being harmed or threatened by . . . [a] parent .
       . . who knowingly or intentionally inflicts, attempts to inflict, or knowingly allows
       another person to inflict, physical injury or mental or emotional injury, upon the
       child or another child in the home.

“Physical injury” may include sexual abuse or sexual exploitation. Id.

        While petitioner argues that the circuit court erred in adjudicating him as an abusing parent,
a review of the record reveals that sufficient evidence existed upon which to find that he sexually
abused H.C. and M.C.-3 while they were in his custody. The DHHR presented the CAC interviews
of the two children in which they reported that petitioner touched their vaginas. The DHHR further
presented several witnesses whose combined testimony demonstrated that the children’s many
disclosures to multiple persons were consistent, and often unprompted, over the course of the
proceedings. Petitioner was permitted the opportunity to cross-examine these witnesses (apart
from the children) and made arguments regarding any alleged credibility issues or interview

                                                  6
tactics. Moreover, petitioner testified on his own behalf and presented the testimony of other
witnesses who testified in his favor.

        The circuit court weighed the evidence and found that the children’s disclosures of sexual
abuse were credible. The circuit court found that the children were abused and adjudicated
petitioner accordingly. We have held that “[a] reviewing court cannot assess witness credibility
through a record. The trier of fact is uniquely situated to make some determinations and this Court
is not in a position to, and will not, second guess such determinations.” Michael D.C. v. Wanda
L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997). As such, we decline to disrupt the circuit
court’s findings concerning the credibility of the children’s allegations. Therefore, we find that
petitioner was adjudicated upon sufficient evidence and is entitled to no relief in this regard.

        We likewise find no error in the circuit court’s termination of petitioner’s parental rights.
West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental,
custodial, and guardianship rights upon finding that there is “no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected in the near future” and that
termination is necessary for the children’s welfare. West Virginia Code § 49-4-604(d) provides
that a circuit court may find that there is no reasonable likelihood that the conditions of abuse and
neglect can be substantially corrected when the abusing parent has “demonstrated an inadequate
capacity to solve the problems of abuse or neglect on [his or her] own or with help.”

        In the instant case, the record establishes that petitioner demonstrated an inadequate
capacity to solve the problems of abuse and neglect on his own or with help. Specifically, petitioner
failed to accept responsibility for his actions and denied that he sexually abused the children. This
Court has held that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Moreover, the
circuit court found that there were no services that could be offered to remedy the issue of sexual
abuse, that the children’s safety while in petitioner’s custody was threatened, and that the children
could never safely be returned to the home. We have previously held that “[c]ourts are not required
to exhaust every speculative possibility of parental improvement . . . where it appears that the
welfare of the child[ren] will be seriously threatened.” Cecil T., 228 W. Va. at 91, 717 S.E.2d at
875, Syl. Pt. 4 (citation omitted). Moreover,

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

                                                 7
Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). The evidence set forth above
demonstrates that there was no reasonable likelihood that petitioner could correct the conditions
of abuse and neglect in the near future and that termination of his parental rights was necessary for
the children’s welfare. Consequently, we find no error in the circuit court’s decision to terminate
petitioner’s parental rights to the children.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 3, 2021, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: August 31, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 8